Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00261-CR

                                      Darrick Davon OLIVER,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR1844
                              Honorable Ray Olivarri, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 4, 2015

AFFIRMED

           A jury found appellant Darrick Davon Oliver guilty of two counts of retaliation by

threatening to harm two police officers based on their status as public servants. In his sole issue

on appeal, Oliver argues the trial court erred in admitting evidence of six extraneous offenses. We

affirm the trial court’s judgment.

                                              BACKGROUND

           Given our disposition of Oliver’s sole complaint, a detailed rendition of the facts is

unnecessary. Accordingly, we provide a very brief statement of the facts for context.
                                                                                                     04-14-00261-CR


         According to one of the witnesses, who was Oliver’s common law wife, Oliver assaulted

her, her sister, and her friend after returning home late one evening. The argument started when

Oliver removed his and his wife’s baby from its crib against his wife’s wishes. Oliver slammed

his wife’s hand in the bedroom doorway, punched his wife’s sister in the jaw, and ultimately, threw

all three women out of the house. The wife called police. By the time San Antonio police officers

Matthew Martin and Vincent Giardino arrived, Oliver had locked all three women out of the house.

Ultimately, the officers arrested Oliver based on outstanding warrants. However, before the

officers could remove him from the home, Oliver verbally threatened his wife, her sister, and her

friend, reminding them of his gang affiliation. Oliver made similar threats against the officers,

prompting the retaliation charges. 1

         Oliver was charged as a habitual offender with two counts of retaliation. After a jury found

him guilty, the trial court sentenced Oliver to thirty years’ confinement. Thereafter, Oliver

perfected this appeal.

                                                     ANALYSIS

         In his sole issue on appeal, Oliver argues the trial court erred in admitting, over his

objection, evidence of six extraneous offenses — three aggravated assaults and three terroristic

threats — during the guilt–innocence phase of the trial. According to Oliver, under Rule 404(b)

of the Texas Rules of Evidence, such evidence is not admissible at the guilt–innocence phase of

the trial. The State counters, arguing Oliver did not preserve this issue for our review because

Oliver’s trial objection does not comport with his complaint on appeal.

         To preserve error for our review, a party must object and state “the grounds for the ruling

that the complaining party sought from the trial court with sufficient specificity to make the trial


1
 Section 36.06 makes it an offense to threaten to harm another by an unlawful act in retaliation for, or on account of,
another’s service or status as a public servant. TEX. PENAL CODE ANN. § 36.06(a)(1)(A) (West 2011).

                                                         -2-
                                                                                     04-14-00261-CR


court aware of the complaint, unless the specific grounds were apparent from the context.” TEX.

R. APP. P. 33.1(a). The objection must be sufficiently clear to give the judge and opposing counsel

an opportunity to address the complaint and, if necessary, correct the purported error. Resendez v.

State, 306 S.W.3d 308, 312 (Tex. Crim. App. 2009); Ford v. State, 305 S.W.3d 530, 532 (Tex.

Crim. App. 2009). The objection at trial must also comport with the complaint raised on appeal;

otherwise, the complaint is waived. Reyna v. State, 168 S.W.3d 173, 177 (Tex. Crim. App. 2005);

Lemon v. State, 298 S.W.3d 705, 708 (Tex. App.—San Antonio 2009, pet. ref’d). In determining

whether a complaint on appeal comports with one made at trial, we look to the context of the

objection and the shared understanding of the parties at the time. Clark v. State, 365 S.W.3d 333,

339 (Tex. Crim. App. 2012).

       The State sought to introduce testimony from Officer Martin regarding statements made to

him by the three female witnesses and the statements made by Oliver to the three female witnesses

at the time of the arrest. The State intended to have Officer Martin testify about what the women

said to him regarding Oliver’s alleged assaults on them as well as the “gang affiliation” threats

Oliver made to the women. To determine the admissibility of the statements, the trial court held

an evidentiary hearing outside the presence of the jury.

       During the hearing, the State argued the statements made by the three female witnesses

regarding the alleged assaults constituted admissible hearsay based on the theories of present sense

impression and excited utterance. See TEX. R. EVID. 803(1), (2). As to the gang affiliation

statements made by Oliver to the women, the State claimed they were extremely relevant to the

charged offenses. In response to the State’s argument, Oliver’s counsel requested that if the trial

court intended to grant the State’s request to admit the women’s statements, that it consider

admitting into evidence statements by the women recanting their original statements to the officer.

The trial court ruled the evidence was admissible, and Oliver’s counsel simply stated, “Note my
                                                -3-
                                                                                     04-14-00261-CR


exception —” and “note our objection to the court’s ruling.” Counsel for Oliver made no objection

based on Rule 404(b) — or any other rule — and made no further argument with regard to the

statements.   When the statements were admitted into evidence, Oliver’s counsel made no

additional objections to the statements.

       After reviewing the vague objection made by Oliver’s counsel in the context of the hearing

and considering the shared understanding of the parties at the time, we conclude the trial court and

the parties understood Oliver’s objection to be that the evidence was inadmissible hearsay or

irrelevant as these are the only two bases mentioned by the State for the admission of the evidence.

Oliver did not assert anything other than a vague, non-specific “objection” to the trial court’s

ruling. He never stated or implied the statements should be excluded as extraneous offenses under

Rule 404(b) of the Texas Rules of Evidence. On appeal, however, Oliver argues the evidence

constituted inadmissible extraneous offenses and therefore, should have been excluded.

       First, we hold Oliver’s objection was not specific. See TEX. R. APP. P. 33.1(a). Moreover,

the objection, when considered in context, referenced hearsay and relevancy — there was no

mention of Rule 404(b) or extraneous offenses.         While we are not hyper-technical in the

examination of whether error was preserved, we conclude Oliver’s trial objection does not comport

with the extraneous offense complaint raised on appeal. See Camacho v. State, 864 S.W.2d 524,

533 (Tex. Crim. App. 1993) (en banc) (holding that hearsay and relevancy objections made at trial

did not comport with claim of inadmissible extraneous offense evidence on appeal); Batiste v.

State, 217 S.W.3d 74, 82 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (holding that relevancy

objection at trial could not be interpreted as objection to evidence as inadmissible extraneous

offense). Accordingly, we hold Oliver failed to preserve his Rule 404(b) complaint for appellate

review, and overrule his sole issue.



                                                -4-
                                                                            04-14-00261-CR


                                           CONCLUSION

       Based on the foregoing, we hold Oliver waived his sole appellate complaint, and we

therefore affirm the trial court’s judgment.



                                                Marialyn Barnard, Justice

Do Not Publish




                                               -5-